Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Responsive to communication dated 12/29/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020, has been entered.

Information Disclosure Statement
The information disclosure statement(s), submitted on 12/29/2020 is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
This application, 15/096175 filed 4/11/2016 claims benefit as a continuation of 14/869734 filed 9/29/2015 which claims benefit as a division of 12/970837 filed 12/16/2010 does not claim either benefit or priority of a prior filed application. 

Status of claims
Claims 1-8 and 14- 21 were previously canceled.  Claims 9-13 remain allowed for reasons cited herein. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention is drawn to a method comprising 
sweeping a head module over the sample assembly, wherein said head module includes at least one magneto-resistive read sensor configured to detect target antigens via nanoparticles operatively coupled to the target antigens positioned within at least one sample trench of the sample assembly, wherein the at least one sample trench comprises a plurality of parallel sample trenches; 
bonding a first set of antibodies to a surf ace of the at least one sample trench 
sampling a plurality of servo alignment marks formed in proximity to one or more of the parallel sample trenches 
magnetizing at least some of the nanoparticles with a write head of the head module; and 
detecting at least one particular antigen among the target antigens by detecting the nanoparticle operatively coupled to the at least one particular antigen using one or more of the at least one magneto-resistive read sensor of the head module. 
Fritsch (US 2003/0077642, previously cited) teaches a sample assembly comprising a plurality of sample trenches formed within the outer layer, wherein said sample trench has a bottom surface, upper surface, and a longitudinal axis: a base layer formed on a substrate and an outer layer formed on the base layer (para 79, Fig 4), Fritsch further discloses bonding a first set of antibodies within said at least one sample trench via the bottom surface and operatively coupling antigens to the surface by exposing Ewart (US 5922537, previously cited) discloses bonding a second set of antibodies to nanoparticles, wherein said target antigens also bond with said second set of antibodies (col 9, in 12-45, abstract). 
While the combination of Fritsch in view of Ewart disclose a plurality of sample trenches, one skilled in the art would not be motivated to interpret one of the trenches of Fritsch as an alignment trench since none of the trenches taught by Fritsch comprise non-magnetic markings such that an electromagnetic write head of a magnetic tape drive can sample a plurality of servo alignment marks formed in proximity to one or more of the parallel sample trenches. Furthermore, based on the teachings of the prior art as a whole, one skilled in the art would have no motivation or reasonable expectation of success to incorporate alignment markings and perform sampling a plurality of servo alignment marks formed in proximity to one or more of the parallel sample trenches. 
The Office notes that the limitation in claim 9 of “one magneto-resistive read sensor configured to detect target antigens via nanoparticles operatively coupled to the target antigens positioned within at least one sample trench of the sample assembly” where the configuration to perform the functional limitation of “detect target antigens via nanoparticles operatively coupled to the target antigens positioned within at least one sample trench of the sample assembly” is interpreted in light of the spec as being the functional equivalent of a IBM® TS 1130 or IBM® 3480 tape drive where the signal for the read sensor is directly proportional to the magnetic field provided by the nanoparticle (see spec para 22, 41, 42, 43, 55 and 56). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641